Exhibit 10.2 GELIA GROUP, CORP. SUBSCRIPTION AGREEMENT As of October , 2013 Ms. Kim Leadford Chief Executive Officer Gelia Group, Corp. 140 Rowayton Avenue, 2nd Floor Rowayton, Connecticut 06854 1. Subscription; Escrow Arrangement. (a) The undersigned subscriber (the “Subscriber”) hereby irrevocably subscribes for and agrees to purchase the number of shares (the “Shares” or “Securities”) of the Company’s common stock, par value $.001 per share (“Common Stock”), set forth on the signature page hereto from Gelia Group, Corp., a Nevada corporation (the “Company”) for the purchase price of $0.83 per share in connection with the Company’s offering of up to $900,000 in Common Stock, or such other anount as may be determined by the Company’s board of directors (the “Offering”). This Subscription Agreement (the “Subscription Agreement”) together with the Exhibits and Schedules thereto constitutes the “Offering Documents.” This subscription is based solely upon the information provided in the Offering Documents and upon the Subscriber’s own investigation as to the merits and risks of this investment.The Subscriber shall deliver herewith duly executed copies of the signature pages to the following documents: (i) the Subscription Agreement, and (ii) the Accredited Investor Questionnaire & Form W-9. The Offering may be consummated at more than one closing to occur on a date as may be determined by the Company. Each such closing is referred to as a “Closing” and the date of each such Closing is referred to as the “Closing Date.”A final Closing shall be held by the Company on or before September 30, 2013 (the “Final Closing Date”).At each Closing with respect to the Shares subscribed for hereby and accepted by the Company, the Escrow Agent shall release and turn over the subscription payments for the Shares to the Company and the Company shall promptly thereafter deliver to the Subscriber, the stock certificate for the Shares.If the Company does not accept this subscription, in whole or in part, the Escrow Agent will promptly refund to the Subscriber, without deduction therefrom, any subscription payment received from the Subscriber for the Shares, the subscription for which was not accepted by the Company. (b) Subject to the terms and conditions hereinafter set forth, the Subscriber hereby subscribes for and agrees to purchase the number of Shares from the Company set forth on the signature page hereof, and when this Agreement is accepted and executed by the Company, the Company agrees to issue such Shares to the Subscriber. The subscription price is payable by wire transfer to “Ofsink PLLC” pursuant to the following wire instructions. 1 WIRING INSTRUCTIONS Bank’s Name and Address: JP Morgan Chase N.A. 919 Third Avenue New York, NY 10022 Account #: ABA Routing #: SWIFT: CHASUS33 (for overseas transfers) Account Title:
